NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1


                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued May 19, 2020
                                   Decided July 12, 2021

                                            Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

Nos. 19-2414 & 19-2395

THOMAS ROBERTS AND DIANE                             Appeals from the United States District
ROBERTS,                                             Court for the Southern District of
    Plaintiffs,                                      Illinois.

       v.                                            No. 3:14-cv-1063

ALEXANDRIA TRANSPORTATION                            J. Phil Gilbert, Judge.
INC., et al.,
       Defendants.
          ____________________

ALEXANDRIA TRANSPORTATION
INC., et al.,
       Third-Party Plaintiffs-Appellants,
       Cross Appellees,

       v.

SAFETY INTERNATIONAL, LLC,
     Third-Party Defendant-Appellee,
     Cross Appellant.
Nos. 19-2414 & 19-2395                                                                           Page 2




                                              ORDER

        This case arises out of a car accident in a construction zone. A flagger in the
construction zone abruptly turned his sign from “SLOW” to “STOP,” prompting Thomas
Roberts to slam on his breaks. Another driver, Alexandre Solomakha, rear-ended Roberts,
causing him serious injuries. Roberts sued Solomakha and transportation companies
Alexandria Transportation, Inc. and Alex Express, LLC. 1 For their part, the Alex Parties
filed a third-party complaint for contribution against the general contractor for the
construction site, Edwards-Kamalduski (“E-K”), and a subcontractor, Safety
International, LLC (“Safety”). E-K settled with the plaintiffs, and the district court
dismissed it from the Alex Parties’ contribution action with prejudice. The Alex Parties
later settled with the plaintiffs, as well.

        The Alex Parties and Safety proceeded to trial on the Alex Parties’ contribution
claim. Before trial, the district court determined that the Alex Parties, Safety, and E-K
should all appear on the verdict form. The jury would then apportion fault among them.
Based on its interpretation of the Illinois Joint Tortfeasor Contribution Act, however, the
court ruled that the Alex Parties would be responsible for E-K’s entire share of the
liability. The Act provides in pertinent part that “no person shall be required to contribute
to one seeking contribution an amount greater than his pro rata share unless the
obligation of one or more of the joint tortfeasors is uncollectable.” 740 ILCS 100/3. Over
the Alex Parties’ objection, the district court ruled that E-K’s obligation as a settling party
was not “uncollectable,” and thus Safety could not be liable for any of it. At trial, the jury
assigned 10% of the fault to Safety, 15% to the Alex Parties, and 75% to E-K, with the
result that the Alex Parties were on the hook for 90% of the total liability for the accident.

       The Alex Parties appealed, contesting the district court’s ruling that it was liable
for E-K’s entire portion of liability. Safety cross-appealed, challenging the district court’s
determination that it owed a duty to the plaintiffs, such that it could be liable in the first
place. We agreed with the district court on the duty issue, but we certified the legal issue
at the heart of the Alex Parties’ appeal—whether the obligation of a settling party is
“uncollectable” under section 3 of the Contribution Act—to the Illinois Supreme Court.
Roberts v. Alexandria Transp., Inc., 968 F.3d 794 (7th Cir. 2020).


        1Following the parties’ lead, we refer to Solomakha, Alexandria Transportation, Inc., and Alex
Express, LLC collectively as the “Alex Parties.”
Nos. 19-2414 & 19-2395                                                                Page 3

       The Illinois Supreme Court answered the certified question on June 17, 2021. Its
answer was no: the obligation of a tortfeasor who settles is not “uncollectable” under
section 3 of the Contribution Act. Roberts v. Alexandria Transp., Inc., No. 126249, 2021 IL
126249 (Ill. June 17, 2021). This means that Safety, as a contributor, is liable only for its
pro rata share—or 10%—of the common liability. E-K’s share is not “uncollectable,” so
Safety cannot be liable for any of it. See 740 ILCS 100/3. The district court correctly held
that the Alex Parties are liable for the remaining 90% of the common liability—which
includes E-K’s entire share. Given the Illinois Supreme Court’s ruling, and our earlier
resolution of the duty issue, we AFFIRM in full the judgment of the district court.